Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Falk Ewers (Reg. No. 71,366) on 12/01/2021.

The application has been amended as follows: 
In claim 1, line 2, change “automation plants” to --an automation plant--.
In claim 1, line 4, change “the automation plant” to --the automation plant in real time--.
In claim 1, line 17, change “represent” to --represents--.
In claim 1, line 19, change “digital signals including” to --digital signals, the four time intervals including--.
In claim 3, line 3, change “in digital form” to --in a digital form--.
In claim 6
In claim 6, line 18, change “the error” to --an error--.
In claim 10, lines 1- 2, change “wherein the signals of two final position switches are read-in, comprise” to --wherein the read-in signals of the two final position switches comprise--.
In claim 11, line 2, change “reaction time and travel time” to --reaction times and travel times--.
In claim 13, lines 1-3, change “wherein the machine localisation method comprises a decision tree method, and wherein the decision tree is calculated on the basis of the detected circuit diagram or” to --wherein the machine localisation method comprises a decision tree method in which a decision tree is calculated on the basis of the detected circuit diagram, or--.
In claim 15, line 4, change “aggregating all error probability values;” to --aggregating all error probability values; and--.
In claim 17, line 1, change “A computer program” to --A non-transitory computer-readable medium stored thereon a program--.


Reasons for Allowance
3.	Claims 1-8 and 10-21 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5, 16, 18, and 21, the closest prior art of record fails to teach the features of claim 1: “wherein the machine localisation method has been trained in a 
Regarding claims 6-8, 10-15, 17, 19, and 20, the closest prior art of record fails to teach the features of claim 6: “wherein the machine localisation method has been trained in a training phase in order to calculate and as a result provide, on the basis of a detected circuit diagram of the automation plant with respect to the calculated anomaly score, probabilities of possible causes of error in relation to individual components of the automation plant,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857